Acosta and Freedman, JJ., dissent in a memorandum by Acosta, J.,
as follows: I respectfully dissent because the majority extends the room presumption to drugs not in plain view. Given the absence of evidence that respondent exercised dominion and control over the apartment, this extension dangerously casts too wide a net of criminality.
On December 28, 2006, at 12:30 a.m., defendant was arrested in a Brooklyn apartment with John Bosmond and Leola Nimmons for allegedly possessing various quantities of drugs in Nimmons’s apartment. Neither Bosmond or defendant lived there, although Bosmond was Nimmons’s boyfriend and defendant’s father. Several children, aged 18 months to 11 years old (including defendant’s son), and another woman were in the living room when the police entered the apartment.
The arresting officer testified before the grand jury that he and other officers followed a man, who was a suspect in a crime, running into Nimmons’s apartment. There is no indication in the record whether this man was arrested or even found in the apartment. The majority makes light of these facts by speculating that defendant or his father must have been the man who entered the apartment, although there is absolutely no evidence in the record to support this conclusion. Indeed, the People state in their brief that the man who was being pursued was a Clarence Saunders.
In the bedroom of the apartment the officers observed a clear plastic bag containing 47 green ziplock bags of a rocky substance, *257later identified as crack cocaine, in plain view on the dresser. When the arresting officer went into the bedroom, Nimmons was coming out of the bedroom, Bosmond was sitting on the bed, and defendant was putting his pants on. The bedroom was a small room, about 8 feet by 10 feet and had clothes all over the floor.
The apartment was filthy, with empty ziplock bags (of a different color than those found on the dresser) in the kitchen and living room, and clothes and garbage strewn all over. There were no other packaging and no scales in the apartment.
After defendant and Bosmond had been taken out and the police were discussing taking the children to the Administration for Children’s Services, Nimmons said “I want to talk to you” and then said ‘T know what you’re here for. It’s on the floor right there.” At the spot she indicated, the bedroom floor, there were two more large ziplock bags completely covered with a pair of men’s jeans; one bag contained 37 ziplock bags and the other contained 59 bags. The 96 ziplock bags were of the same color as the ziplock bags on the dresser, but different from the ones strewn throughout the apartment. The bags contained cocaine and the total weight of all three bags was one-eighth ounce and 11.7 grains. Based on the arresting officer’s experience, the quantity of cocaine was consistent with sale, not personal use.
There was no evidence that the jeans under which the drugs were found—or any of the other clothes that were strewn all over the floor—belonged to defendant. Nor was there any evidence that defendant exercised, or had any right to exercise, any control over the premises. Notably, the apartment was leased to Nimmons, who was Bosmond’s girlfriend, and there was no evidence before the grand jury as to how long they had been together or how often he spent the night there. Defendant, in turn, was Bosmond’s son, and the testifying officer stated unequivocally that defendant did not live there.
The statutory “room” presumption does not apply to the hidden bags in this case because, by its terms, the presumption is limited to drugs in “open view.” The majority nonetheless posits that since the drugs in plain view were packaged similarly to those hidden under the jeans and respondent was in close proximity to both, the grand jury could have inferred that respondent possessed the hidden drugs as well. The majority buttresses this inference by speculating that defendant or his father was the man running into the apartment although the evidence shows otherwise. To account for the lack of evidence, the majority speculates that the People simply made a mistake in their brief in “inexplicably” stating that the man who was being *258pursued was Clarence Saunders. There are several problems with these assumptions. First, in the absence of evidence that defendant exercised dominion and control over the apartment, it criminalizes mere presence in an apartment with drugs. The Court of Appeals, however, has held that proof of the defendant’s “mere presence” in an apartment that the defendant did not own, rent or occupy is insufficient to establish his dominion and control over drugs, guns or paraphernalia that were found in the apartment but were not in open view and therefore were not subject to the room presumption (People v Headley, 74 NY2d 858, 859 [1989], affg 143 AD2d 937 [1988] [“Proof that the premises were used for drug dealing was not sufficient to establish that defendant himself was guilty of unlawful drug and weapons possession”]; see People v Pearson, 75 NY2d 1001, 1002 [1990] [evidence legally insufficient to sustain conviction absent proof that defendant had any control or possessory interest in store or backroom where drugs were found, or “was involved in any drug selling or other operation being conducted there”]; People v Gil, 220 AD2d 328 [1995] [affirming dismissal of indictment where People presented nothing more than proof of defendant’s presence]; People v Dawkins, 136 AD2d 726 [1988] [defendant could be charged with constructive possession of cocaine found in a bag under his feet, but not of 41 bags of marijuana found in another room]). These cases are consistent with the Legislature’s policy choice to limit the room presumption—even in a drug factory—to drugs in close proximity and in open view.
Moreover, by relying on sheer speculation that defendant or his father was the person being pursued, and then layering that speculation on an inference that defendant possessed the drugs that were not in plain view because it can be presumed that he also possessed the drugs in plain view by virtue of the room presumption, the majority unfairly extends the room presumption beyond its intended limits. Notwithstanding the majority’s insistence that its analysis does not depend on the inference that appellant may have been the man running into the apartment, its unsupported view of the facts clearly and unfairly support its conclusion.
The majority also states that the grand jury could have reasonably inferred that Nimmons, the lessee of the apartment, did not exercise dominion and control over the hidden drugs because she alerted the police to their presence. And, this inference, according to the majority, serves to strengthen the inference that defendant and his father constructively possessed the hidden drugs, heightened by their proximity to the drugs by virtue of *259the small size of the bedroom. This logic, which could be used to ensnare even the young children in the apartment, actually highlights the dangers inherent in extending the room presumption and settled principles of law simply to add two more counts to the indictment. Of course, if Nimmons could have afforded a larger apartment, the inference against defendant would not be as strong under the majority’s reasoning.
Rather, as the motion court correctly found, the evidence before the grand jury showed no more than defendant’s mere presence in an apartment where drugs were found, and was plainly insufficient to establish his constructive possession of any of the hidden drugs found in Nimmons’s bedroom. Nimmons was the lessee and there was nothing to show that defendant lived with her, or had free use of the premises, or had the key to the apartment giving him access. The grand jury minutes show only that defendant’s father was Nimmons’s boyfriend— evidencing a legitimate explanation for his presence in the apartment—and that defendant happened to be present when the police entered. This evidence does not support the theory that defendant constructively possessed the hidden drugs through the exercise of "dominion and control over the place where contraband was seized” (People v Manini, 79 NY2d 561, 572-573 [1992]).
Nor was there any evidence that defendant was involved in any drug packaging or selling operation conducted in the apartment that could be used to support his constructive possession of drugs that were not in plain view (see Pearson, 75 NY2d at 1002). In fact, the record contains no support for the People’s assertion on appeal that the evidence established that the apartment served as a drug packaging facility.
Rather, there were drugs already packaged in the bedroom, some in plain view, some concealed by clothing on the floor, in quantities large enough to infer they were to be sold. But nothing indicative of a drug operation being run out of the apartment was discovered, such as scales, chemicals, razors with which to cut the cocaine, cash, or even surfaces or equipment covered with residue (cfi e.g. People v Robinson, 41 AD3d 317 [2007], Iv denied 9 NY3d 925 [2007] [evidence showed that apartment being used as a drug factory, where it contained large quantities of narcotics, drug paraphernalia and cash, and permeated by a noxious chemical smell]; People v Miranda, 220 AD2d 218 [1995], Iv denied 87 NY2d 849 [1995] [cocaine found near scale, wrapping materials and a calculator]).
Moreover, the apartment, although unkempt, was clearly being used as Nimmons’s residence. Her bedroom had a bed and a *260dresser, there were clothes there and in the living room, and there were an adult and several children on the premises who were obviously not involved in any illegal activity. This was clearly not a place where “only trusted members of the [narcotics] operation would be permitted to enter” (People v Bundy, 90 NY2d 918, 920 [1997]). Under these circumstances, the unspecified number of ziplock bags, all of a different color than those containing cocaine in the bedroom, was insufficient evidence of a drug factory given the absence of any other paraphernalia associated with drug packaging.
Under the majority’s interpretation everyone within open view is also presumed to be a “trusted member of the operation,” and, automatically, charged with knowing possession of hidden drugs as well as visible drugs. This is not only inconsistent with the Legislature’s policy choice to limit the presumption to drugs in plain view, but it also may be a dangerous proposition to cast such a wide net capable of catching persons unconnected to the drug operation in question. Accordingly, I respectfully dissent.